PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
           ______________

                No. 14-1288
             ________________

      UNITED STATES OF AMERICA

                      v.

           ANTHONY BURNETT
               a/k/a ANT

             ANTHONY BURNETT,
                            Appellant
             ________________

On Appeal from the United States District Court
   for the Eastern District of Pennsylvania
    (D.C. Crim. No. 2:11-cr-00274-001)
Honorable Eduardo C. Robreno, District Judge
             ________________

  Submitted under Third Circuit LAR 34.1(a)
              October 23, 2014

  BEFORE: FUENTES, GREENBERG, and
        COWEN, Circuit Judges
                 (Filed: December 2, 2014)
                      ______________

Zane David Memeger
Joseph A. LaBar
United States Attorney
Robert A. Zauzmer
Chief of Appeals
Assistant United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, Pa. 19106

   Attorneys for Appellee

Michael J. Diamonstein
Two Penn Center
Suite 900
1500 John F. Kennedy Boulevard
Philadelphia, Pa. 19102

   Attorney for Appellant

                      ______________

                OPINION OF THE COURT
                    ______________

GREENBERG, Circuit Judge.

                     I. INTRODUCTION

      A well-informed criminal concerned about having




                              2
standing to challenge a search of his escape vehicle if he is
apprehended after a robbery would recognize that even though
the owner of a vehicle may claim a privacy interest in the
vehicle and its contents, a passenger or former passenger of the
vehicle faces an uphill battle if he attempts to establish that he
has standing to move to suppress evidence found in the vehicle
during the search. This case implicates that distinction between
an owner and a passenger as it presents a question whether a
passenger, who does not own the vehicle and leaves it before the
police take possession of it, may contest the search of the
vehicle and the seizure of stolen goods recovered in the search.
We conclude, as did the District Court, that appellant, who was
a passenger or, as he prefers to characterize his status, a former
passenger in the vehicle, lacked standing to challenge the search
of the vehicle used in a robbery. Accordingly, we will uphold
the Court’s order denying appellant’s motion to suppress
evidence recovered in the search of the vehicle, and, inasmuch
as we also reject appellant’s other contentions, we will affirm
the judgment and conviction and sentence entered on February
4, 2014.



        II. FACTUAL AND PROCEDURAL HISTORY

                  A. Robbery of Poland Jewelers

       On the morning of March 29, 2011, appellant Anthony
Burnett, and his co-felon, Raheem Hankerson, robbed A.I.
Poland Jewelers in Philadelphia. In the days leading up to the
robbery, Hankerson and Burnett planned the robbery and visited
the store. In addition, Burnett secured a gun to use during the
crime and Hankerson arranged to borrow a black Honda owned



                                3
by his girlfriend, Shavon Adams, for use in the robbery. On the
day of the robbery, Hankerson borrowed the Honda from
Adams, picked up Burnett, and drove to Poland Jewelers.
Adams, who was not acquainted with Burnett, had given
Hankerson permission to use the Honda but so far as the record
reveals did not know that Burnett would be a passenger in the
car or that Hankerson intended to use it during commission of a
crime. After reaching the store, Hankerson parked the car on a
nearby side street as Burnett got ready to enter the store.

        Wearing a hat, wig, and sunglasses, Burnett entered
Poland Jewelers and, posing as a customer, engaged an
employee in a discussion about a potential purchase. Burnett
then pointed a gun at the employee and the owner of the store,
and, after ordering them to get on the floor, restrained them with
plastic “zip ties.” A store video security system clearly captured
Burnett’s face during the early stages of the robbery. After he
subdued the victims, Burnett called Hankerson by cell phone
and told him to join him in the store. The two men donned latex
gloves and looted the store, stealing, among other items,
jewelry, a revolver, and the videotape from its security system.
At one point when the store owner attempted to free himself,
Burnett bludgeoned him on the head with the gun, inflicting
wounds that required seven surgical staples to close.

        Acting quickly, the robbers threw their loot into shopping
bags. Hankerson shoved the stolen revolver into a pocket of his
coat and left the store, and Burnett followed him out. The
robbers fled from the area in Adams’ Honda with Hankerson
driving. They, however, got lost and drove down a dead-end
street about two and a half miles from Poland Jewelers. For
reasons that the parties do not discuss in their briefs, instead of
backing out or turning around and continuing to drive away in



                                4
the Honda, they parked the Honda on the dead-end street. Then
from the back seat, Burnett and Hankerson placed the shopping
bags in the trunk of the Honda, and exited the vehicle. They
then left the area on foot.

        After Hankerson and Burnett fled, the victims freed
themselves and called the police. An initial police radio
broadcast reported that Poland Jewelers had been robbed by two
black men, one wearing a wig and one wearing a yellow coat,
both armed with guns. Officers responded to the scene and
quickly surmised that the robbers used a vehicle to make their
escape, a conclusion that they reached as none of the officers
who responded to the robbery had seen anyone fleeing the area
on foot, and the officers believed that two men running while
wearing wigs and carrying bags of goods likely would have been
noticed and reported. The police then received a call reporting
that a “suspicious black Honda” was parked on a dead-end
residential street not far from the scene of the robbery. An
officer dispatched to that location interviewed two witnesses
who reported that its operator had driven the Honda up the street
at a high rate of speed; that two black men had exited the car;
that one wore a tan jacket and jumped out of the driver’s side of
the car and opened the trunk; that the second man threw various
items into the trunk; that the man in the tan jacket threw a bag
into the trunk; and that the two men then fled the area on foot.
The officer suspected that the vehicle had been used in the
Poland Jewelers robbery and notified police dispatch of what he
had discovered.

        The police quickly ascertained from the Honda’s license
plate that the registered owner of the vehicle had an address in a
section of Philadelphia different from that where the police
found it. The police then sent a patrol car to the Honda owner’s



                                5
address in an unsuccessful effort to contact the Honda’s owner,
and then had the Honda towed to the police garage. After the
police recovered the Honda, the detective assigned to the case
prepared an affidavit and application for a search warrant, which
the Philadelphia District Attorney’s Office approved. The
application was submitted to a magistrate who approved it and
issued the search warrant.

        The police executed the warrant by searching the trunk of
the car and in the search recovered the jewelry, store gun, stolen
security videotape, two wigs, the bloodstained gun used in the
robbery, a wallet containing Hankerson’s identification card,
latex gloves, and “zip ties” identical to those used during the
robbery to bind the victims. A test of the latex gloves for DNA
evidence revealed that one contained the DNA of Burnett and
the store owner and the other contained the DNA of both
Hankerson and the store owner.

       B. Burnett’s Motion to Suppress and Sentencing

       On May 12, 2011, a grand jury in the Eastern District of
Pennsylvania returned an indictment charging Burnett and
Hankerson with conspiracy to commit a Hobbs Act robbery, in
violation of 18 U.S.C. § 1951 (Count One); a Hobbs Act
robbery, in violation of 18 U.S.C. § 1951 (Count Two); using
and carrying a firearm during and in relation to a crime of
violence, in violation of 18 U.S.C. § 924(c)(1) (Count Three);
and possession of a stolen firearm, in violation of 18 U.S.C. §
922(j) (Count Four). The indictment also charged Burnett with
one count of possession of a firearm by a convicted felon, in
violation of 18 U.S.C. § 922(g)(1) and § 924(e) (Count Six).

       Hankerson pleaded guilty and cooperated with the



                                6
government. At Burnett’s trial, he identified Burnett as his
accomplice and described both the planning and execution of the
robbery. Both of the robbery victims identified Burnett as one
of the robbers. The government introduced the store’s security
videotape, which contained footage of Burnett’s face, as well as
still photos from the tape. An expert testified that Burnett’s
DNA, along with that of the store owner, was found on a latex
glove recovered from the Honda. The evidence of Burnett’s
guilt was overwhelming.

        Burnett filed a pretrial motion challenging the seizure and
search of the Honda, contending that the officers lacked
probable cause to seize the car and that the magistrate erred in
issuing the search warrant. The District Court conducted two
hearings on the motions and ordered supplemental briefing. The
government argued that Burnett’s motion should be denied for
lack of standing. At the suppression hearing, Burnett’s counsel
conceded that there was no legal authority supporting the
argument that Burnett had standing to challenge the search of
the car but argued that this result seemed “fundamentally
unfair.” App. 110. The District Court ultimately held that
Burnett lacked standing to challenge the search, as he merely
was a passenger in the car and therefore lacked a privacy interest
in the vehicle.

      Notably, prior to trial, Burnett moved to proceed pro se.
The District Court granted this motion but ordered Burnett’s
counsel to act as standby counsel. At the close of the
government’s case, Burnett unsuccessfully moved for a
judgment of acquittal pursuant to Federal Rule of Criminal
Procedure 29, arguing that the Court should dismiss the robbery
and Section 924(c) counts because the indictment did not allege
as an element of the offenses that the firearm was used or



                                7
carried in the offenses “in furtherance” of crimes of violence.
On August 1, 2013, the jury convicted Burnett of all the offenses
charged in the indictment except for the count of possession of a
stolen firearm.

       The Probation Office submitted a presentence report
(“PSR”) that concluded that the computation of Burnett’s base
offense level with the relevant enhancement, yielded an adjusted
offense level of 33. Because Burnett had three prior convictions
for crimes of violence – two robbery convictions and a
conviction for aggravated assault – the Probation Office
concluded that he was an armed career criminal pursuant to 18
U.S.C § 924(e) and a career offender under U.S.S.G. § 4B1.1 so
that his guideline range was 188 to 235 months. When a
mandatory consecutive period of incarceration of 84 months for
the Section 924(c) offense was added to the guideline range,
Burnett faced a total advisory custodial range of 272 to 319
months.

        Burnett raised various objections to the PSR, including a
contention that he should not have been designated as an armed
career criminal because a jury did not make that determination.
Though he now challenges the sentence on an Eighth
Amendment basis, he did not make that claim in the District
Court. At the sentencing hearing, the Court concluded that
Burnett was an armed career criminal and adopted a guideline
calculation and range consistent with the PSR. The Court
imposed a within-guideline range custodial sentence of 288
months, noting that Burnett had been a “regular participant in
the criminal justice system most of his life.” App. 820. Despite
stressing that Burnett’s violent actions in this robbery were
“exceedingly troubling,” the Court declined to impose a
sentence at the top of the guidelines range. Id. 821. Instead, the



                                8
Court sentenced him to a 204-month custodial term on the
robbery counts, and a consecutive sentence of 84 months on the
Section 924(c) count. The Court also imposed a period of
supervised release of five years to follow the service of the
period of incarceration, and ordered Burnett to pay a $1,000
fine, a special assessment of $400, and $300 in restitution.

       Burnett filed a timely appeal of his conviction and
sentence.



           III. STATEMENT OF JURISDICTION

       The District Court had jurisdiction under 18 U.S.C. §
3231, and we have jurisdiction under 28 U.S.C. § 1291 and 18
U.S.C. § 3742(a).



                IV. STANDARD OF REVIEW

       We review a district court’s denial of a motion to
suppress for clear error as to the underlying factual findings and
exercise plenary review over its application of the law to those
facts. United States v. Perez, 280 F.3d 318, 336 (3d Cir. 2002).
 We also exercise plenary review of a challenge to the
sufficiency of an indictment, United States v. Whited, 311 F.3d
259, 262 (3d Cir. 2002), and plenary review over purely legal
questions in relation to Eighth Amendment challenges. United
States v. MacEwan, 445 F.3d 237, 247 (3d Cir. 2006). Where,
as here, a defendant did not make an Eighth Amendment
challenge to a sentence in the district court but raises the Eighth




                                9
Amendment issue on appeal, a court reviews the sentence for
plain error. United States v. Miknevich, 638 F.3d 178, 185 (3d
Cir. 2011). Finally, we review a finding that a photo array was
not unnecessarily suggestive for clear error. United States v.
Stevens, 935 F.2d 1380, 1390 (3d Cir. 1991).



                       V. DISCUSSION

       Burnett presents a litany of issues for our review.
Addressing each in turn, we reject all of his arguments. Initially
we note that he waived or did not preserve some of his
contentions, as he failed to raise them in the District Court, but
we nonetheless address all of his arguments on the merits. We
begin with his assertion that he has standing to challenge the
search of Adams’ car, which he had abandoned,1 in which he
had been a passenger during its period of use for commission of
the robbery.

              A. The District Court Properly Denied
                 Burnett’s Motion to Suppress Evidence.



1
  When we say that Burnett “abandoned” the Honda, we are not
implying that if the police had not taken possession of the
vehicle and recovered its contents he and Hankerson would not
have returned to take possession of the vehicle, as we have no
way of knowing what they would have done if the police had not
towed the car away. We do note that in his brief Burnett
indicates that he was “storing his items in the trunk,” appellant’s
br. 3, implying that he intended to return for them.



                                10
       Burnett asserts that the Court erred in ruling that he
lacked standing to challenge the search of the Honda used in the
robbery. Burnett presents a somewhat creative argument. He
contends that inasmuch as he had abandoned the Honda prior to
the search, he was not a passenger in the car at the time the
police located and seized it. Thus, he contends that the Court
erred by applying law relevant to the standing of passengers to
move to suppress evidence seized in the search of a vehicle.
Drawing his argument to what he believes is a logical
conclusion, he argues that his privacy interest as a stranger to the
vehicle is stronger than any interest that he might have had if the
police seized the Honda while he was a passenger in it.

       In considering this point we note first that Burnett did not
present this “abandonment” argument in the District Court and
that he has waived his right to pursue it on appeal. It is well
established that a defendant waives his right to raise suppression
arguments on appeal that he did not raise in a district court. See
United States v. Rose, 538 F.3d 175, 182-84 (3d Cir. 2008). In
Rose we explained that under Federal Rule of Criminal
Procedure 12(b)(3), a motion to suppress evidence must be made
before trial, and under Rule 12(e) “a party waives any Rule
12(b)(3) defense, objection, or request not raised by the deadline
the court sets under Rule 12(c) or by extension the court
provides.” This waiver rule “trumps Rule 52(b)’s plain error
standard in the context of motions to suppress.” 538 F.3d at
176. Accordingly, the Rule 12(e) waiver provision applies
where a defendant attempts to advance a new, specific theory on
appeal. “[I]n the context of a motion to suppress, a defendant
must have advanced substantially the same theories of
suppression in the district court as he or she seeks to rely upon
in this Court – in other words, a litigant cannot jump from




                                11
theory to theory like a bee buzzing from flower to flower.” Id.
at 179-80 (internal quotation marks omitted); see also United
States v. Lockett, 406 F.3d 207, 211-12 (3d Cir. 2005) (finding
waiver where the defendant argued in the suppression
proceeding that a search of his luggage was not voluntary, and
on appeal argued he had provided only limited consent to the
search of his luggage and the officers exceeded this consent);
United States v. Joseph, 730 F.3d 336, 341-42 (3d Cir. 2013) (to
preserve a suppression argument, it is not sufficient to simply
raise an “issue,” such as lack of probable cause; rather, the party
must make the same “argument” as presented in the district
court, which must depend on both the same legal rule and the
same facts as the argument presented in the district court).

        In the District Court, Burnett’s counsel, treating Burnett
as a passenger, actually conceded that Burnett lacked standing
under current law. And, while he opined that this was
“fundamentally unfair,” he recognized that the Court was bound
by this precedent. Thus, Burnett waived his claim that he had a
privacy interest in the Honda and/or the packages it contained on
any theory.

       That said, even if Burnett had preserved his
“abandonment” claim, he would not have demonstrated that he
had standing to challenge the search of the vehicle. An
individual challenging a search has the burden of establishing
that he had a reasonable expectation of privacy in the property
searched and the item seized. Minnesota v. Olson, 495 U.S. 91,
95-97, 110 S. Ct. 1684, 1687-88 (1990). A person must show
both that he had a subjective expectation of privacy in the area
searched and that his expectation was objectively reasonable.
Rakas v. Illinois, 439 U.S. 128, 143-44, 99 S. Ct. 421, 424-25
(1978); United States v. Donahue, 764 F.3d 293, 298-99 (3d Cir.



                                12
2014). To demonstrate that he had a subjective expectation of
privacy, the defendant must show that he “took normal
precautions to maintain his privacy.” Rawlings v. Kentucky,
448 U.S. 98, 105, 100 S. Ct. 2556, 2561 (1980).

        In light of these principles, “[i]t is clear that a passenger
in a car that he neither owns nor leases typically has no standing
to challenge a search of the car.” United States v. Baker, 221
F.3d 438, 441-42 (3d Cir. 2000) (citing Rakas, 439 U.S. at 133-
34, 99 S. Ct. at 424-25). As the Supreme Court explained, “[a]
person who is aggrieved by an illegal search and seizure only
through the introduction of damaging evidence secured by a
search of a third person’s premises or property has not had any
of his Fourth Amendment rights infringed.” Rakas, 439 U.S. at
134, 99 S.Ct at 425. Burnett has failed to demonstrate that he
had a reasonable expectation of privacy in the Honda or its
contents. Adams, the owner of the Honda, did not know
Burnett, and she did not give him permission to occupy her car.
Hankerson borrowed the car on the morning of the robbery and
picked Burnett up on the way to Poland Jewelers. To the extent
that Burnett concedes he was a passenger in the Honda on the
ride to and from the robbery, it is clear that he and Hankerson
abandoned the car on a dead-end street with the stolen loot and
other items still in its trunk.

        As we have indicated, Burnett attempts to defend his
claim that he had a privacy interest in the Honda and its contents
by arguing that he ceased being a “passenger” when he walked
away from the car, so the line of cases addressing a passenger’s
expectation of privacy is inapplicable here. But even adopting
his argument that he ceased being a “passenger” once he left the
car, it does not follow that, by leaving the car, he acquired an
otherwise nonexistent privacy interest in the Honda or its



                                 13
contents.

        We therefore conclude that when Burnett abandoned the
Honda by walking away from it, he also abandoned any
conceivable privacy interest that he might have had in the
vehicle or its contents.2 The fact that he left property in the
Honda’s trunk does not give him standing to challenge a search
of that portion of the vehicle. Even if Burnett owned the stolen
property, which, of course, he did not, the Supreme Court has
rejected the theory that a “legitimate expectation of privacy” can
rest on mere ownership of property. Thus, in United States v.
Salvucci, the Court stated, “we simply decline to use possession
of a seized good as a substitute for a factual finding that the
owner of the good had a legitimate expectation of privacy in the
area searched.” 448 U.S. 83, 92, 100 S. Ct. 2547, 2553 (1980);
see Rakas, 439 U.S. at 144, 99 S.Ct. at 431. In Salvucci, the
defendants were charged with possession of stolen mail, which
was found during a search of the residence of one of the
defendant’s mother. 448 U.S. at 85, 100 S.Ct. at 2549. The
Court held that the defendants did not have standing to
challenge the search; even if they were charged with possession
of the items, because they did not have a reasonable expectation
of privacy in the place searched. Id. Courts will “engage in a
conscientious effort to apply the Fourth Amendment by asking
not merely whether the defendant had a possessory interest in
the items seized, but whether he had an expectation of privacy in
the area searched.” Id. at 93, 100 S.Ct. at 2553 (internal
quotation marks and citation omitted); see also Rawlings, 448
U.S. at 104-06, 100 S.Ct. at 2560-62 (defendant lacked standing
to challenge the search of his companion’s purse because he

2
 As we have made clear, he did not have at any point any
privacy interest in the car or its contents.



                               14
failed to show that he had a reasonable expectation of privacy in
the purse).

       We conclude that the District Court correctly determined
that Burnett lacked standing to challenge the search of the
Honda, and properly denied Burnett’s motion to suppress the
evidence seized in the search. We also point out that the police
conducted their search only after they obtained a warrant to do
so.3 Any argument that the warrant was invalid is baseless. The
Court concluded in a detailed opinion not only that the initial
search and the search pursuant to the warrant were supported by
probable cause, but also that the officers could rely in good faith
on the warrant. Burnett fails to identify any errors in the Court’s
findings of fact and conclusions of law, which are well
supported by the record. Accordingly, we will uphold the
District Court’s ruling on the search and seizure issue.

              B. The District Court Properly Denied
                 Burnett’s Motion to Suppress
                 Photographic Identification

       Burnett claims that the District Court erred by denying
his motion to suppress a photographic identification of him on
the ground that the array was unduly suggestive. We reject his
argument.

        We reiterate that we review the District Court’s findings
for clear error. Stevens, 935 F.2d at 1390. A pretrial
identification procedure violates a defendant’s constitutional
right to due process when it both (1) is unnecessarily suggestive

3
We, of course, are not implying that they needed a warrant to
make the search. See Donahue, 764 F.3d at 299-300.



                                15
and (2) creates a substantial risk of misidentification. United
States v. Brownlee, 454 F.3d 131, 137 (3d Cir. 2006) (citing
Manson v. Brathwaite, 432 U.S. 98, 107, 97 S. Ct. 2243, 2249
(1977)). A court should suppress an identification only where
“the photographic identification procedure was so
[unnecessarily] suggestive as to give rise to a very substantial
likelihood of irreparable misidentification.” Simmons v. United
States, 390 U.S. 377, 384, 88 S. Ct. 967, 971 (1968). The use of
a photo array may violate due process “when police attempt to
emphasize the photograph of a given suspect, or when
circumstances surrounding the array unduly suggest who an
identifying witness should select.” United States v. Lawrence,
349 F.3d 109, 115 (3d Cir. 2003) (citing Simmons, 390 U.S. at
383, 88 S.Ct. at 971).

       A photographic array is not unnecessarily suggestive
solely because certain characteristics of a defendant or
photograph set him apart from the other persons pictured in the
array. Reese v. Fulcomer, 946 F.2d 247, 260 (3d Cir. 1991)
(holding a photographic array was not unnecessarily suggestive
when defendant was the only pictured person shown with
sideburns and a card with name and height); United States v.
Dowling, 855 F.2d 114, 117 (3d Cir. 1988) (six-person
photographic array was not unduly suggestive when the
defendant was the only one wearing a red shirt because all
individuals “were reasonably comparable in dress and
appearance”). The key question is whether differences in
characteristics “sufficiently distinguish” a defendant to suggest
culpability. Reese, 946 F.2d at 260.

        Burnett argues that the photo array that led to his
identification was unduly suggestive because the photos of the
other individuals in the array did not sufficiently resemble him.



                               16
The District Court examined the array and disagreed, noting that
each of the photographs was of an African-American male “with
facial hair, a goatee, some of them with pepper coloring in their
goatee, and all of the males . . . relatively light skinned.” App.
379. Burnett himself is “an African-American of light skin and
light color eyes, sporting a goatee with some gray hair, and he
has a relatively sparse head of hair.” Id. The Court found that
all of the men in the array were of a similar age; there was no
striking difference in the amount of head hair each had; and the
skin color of the members of the array was not strikingly
different. The Court concluded that any slight differences in the
appearances of those depicted did not rise to the level of being
unduly suggestive, and did not create a risk of misidentification.


       We hold that the District Court’s careful and well-
founded analysis dispels Burnett’s claim that the array was
unduly suggestive. We, accordingly, will affirm the Court’s
decision to deny Burnett’s pretrial motion to suppress his
photographic identification.

              C. The District Court Properly Denied
                 Burnett’s Motion for Judgment for Acquittal.

        Burnett contends that the District Court erred by failing
to grant his motion to dismiss the Section 924(c) count. At the
close of the government’s case, Burnett, who was proceeding
pro se, moved for a judgment of acquittal on the Hobbs Act and
Section 924(c) counts of the indictment on the ground that they
did not charge the “in furtherance” element of each offense.
The Court denied the motion, determining that the indictment
properly charged the elements of each offense. In a counseled
post-verdict motion, Burnett moved for a judgment of acquittal



                               17
on the Section 924(c) count because it failed to state that the
firearm was used or carried “in furtherance” of a crime of
violence, but abandoned his attack on the other counts. The
Court again denied the motion on the ground that his argument
was incorrect as a matter of law.

        We will affirm the District Court’s ruling. As we have
indicated, we exercise plenary review of a challenge to the
sufficiency of an indictment. Whited, 311 F.3d at 262. As
pertinent here, Section 924(c) provides that “any person who,
during and in relation to any crime of violence or drug
trafficking crime . . . for which the person may be prosecuted
in a court of the United States, uses or carries a firearm, or who,
in furtherance of any such crime, possesses a firearm, shall . . .
 be sentenced to a term of imprisonment of not less than 5
years.” Count Three of the superseding indictment charged that
Burnett used and carried, and aided and abetted the use and
carrying of a firearm, during and in relation to a crime of
violence (that is, the robbery charges in Counts One and Two),
in violation of 18 U.S.C. § 924(c). The indictment further
alleged that Burnett brandished the gun during the crime.

        Section 924(c) has two separate prongs, the violation of
either standing alone is sufficient to support a conviction under
the statute: (1) “us[ing] or carry[ing]” a firearm “during and in
relation to” the underlying offense; or (2) “possess[ing] a
firearm” “in furtherance” of the underlying offense. See United
States v. Bobb, 471 F.3d 491, 496 (3d Cir. 2006); United States
v. Loney, 219 F.3d 281, 287 (3d Cir. 2000) (the “possession
standard is not simply added to the list of ‘use’ and ‘carry,’
which must be done ‘during and in relation to’ the [underlying]
offense; rather the possession must be ‘in furtherance of’ the




                                18
[underlying] offense. By making this distinction, Congress may
well have intended ‘in furtherance’ to impose a more stringent
standard than ‘in relation to.’”).

        Before 1998, Section 924(c) prohibited only using and
carrying a firearm during and in relation to a crime of violence
or a drug trafficking crime. Then, in 1995, the Supreme Court
held that “using” a firearm under Section 924(c) required that
the firearm be actively employed, and did not include mere
possession. Bailey v. United States, 516 U.S. 137, 143-44, 116
S. Ct. 501, 505 (1995). In response to Bailey, Congress amended
Section 924(c) to include possession of a firearm in furtherance
of a crime. Pub. L. 105-386, § 1(a)(1), 112 Stat. 3469 (Nov. 13,
1998). But the amendment did not make any material change to
the “using and carrying” provision.

       Thus, both the text and history of Section 924(c) show
that Burnett’s reading of the statute fundamentally is flawed. He
argues that the indictment was defective because it did not
allege that he used the gun “in furtherance of” a crime of
violence, but the “in furtherance” element applies only to the
possession prong. He is wrong as a matter of law; we thus will
affirm the District Court’s denial of Burnett’s motion for
judgment of acquittal.

              D. The Evidence Supports the Verdict as to All
                 Counts.

       Burnett argues that the District Court erred by failing to
grant his motion for a judgment of acquittal on the ground that
the evidence was insufficient to support his conviction on any
count. His argument before us is one succinct sentence: “We
respectfully submit that the evidence adduced at trial – even



                               19
when evaluated in the light most favorable to the government –
was insufficient to uphold the jury’s decision.” Appellant’s br.
8-9. We are satisfied that the argument is groundless.

       An argument in an appellate brief “consisting of no more
than a conclusory assertion such as the one made here (without
even a citation to the record) will be deemed waived.” Reynolds
v. Wagner, 128 F.3d 166, 178 (3d Cir. 1997). Setting aside the
waiver, we review Burnett’s conclusory claim for plain error, as
Burnett failed to move in the District Court for a judgment of
acquittal based on the insufficiency of the evidence to support
the government’s case. United States v. Gordon, 290 F.3d 539,
547 (3d Cir. 2002). Pursuant to this standard, we review the
argument “only for a manifest miscarriage of justice – the record
must be devoid of evidence of guilt or the evidence must be so
tenuous that a conviction is shocking.” United States v. Avants,
367 F.3d 433, 449 (5th Cir. 2004). Such an error requires a
defendant to establish that the trial judge and prosecutor were
derelict in even permitting the jury to deliberate. See United
States v. Wright-Barker, 784 F.2d 161, 171 (3d Cir. 1986).

        An appellate court’s review of a ruling by a district court
that the evidence supported a conviction requires it to determine
whether, “after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 2789
(1979). Consequently, a reviewing court “must be ever vigilant
. . . not to usurp the role of the jury by weighing credibility and
assigning weight to the evidence, or by substituting [its]
judgment for that of the jury.” United States v. Caraballo-
Rodriguez, 726 F.3d 418, 430 (3d Cir. 2014) (en banc) (quoting
United States v. Brodie, 403 F.3d 123, 133 (3d Cir. 2005)); see



                                20
also Cavazos v. Smith, 132 S. Ct. 2, 4 (2011) (“A reviewing
court may set aside the jury’s verdict on the ground of
insufficient evidence only if no rational trier of fact could have
agreed with the jury.”).

       Consequently, even if Burnett had more thoroughly
fleshed out his argument, we would determine that his
sufficiency of the evidence argument is not meritorious. The
government presented an avalanche of evidence, including
eyewitness identifications, co-defendant testimony, and DNA
evidence, demonstrating that Burnett committed the gunpoint
robbery. The evidence was more than sufficient; it was
overwhelming. Thus, the evidence supported Burnett’s
conviction on all counts.

              E. Burnett is An Armed Career Criminal Under
                 18 U.S.C. § 924(e).

       Burnett claims that the District Court erred when it
determined that he was an armed career criminal under 18
U.S.C. § 924(e). He argues that the Court imposed his sentence
in violation of the law that the Supreme Court announced in
Alleyne v. United States, 133 S. Ct. 2151 (2013), because his
predicate criminal convictions were not set forth as part of the
allegations in his indictment and the question of whether he had
been convicted of the offenses was not submitted to the jury.
We hold that the Court properly concluded that Burnett was an
armed career criminal and lawfully applied the mandatory
minimum penalty required by Section 924(e).



                               21
        Section 924(e) mandates the imposition of a mandatory
minimum period of incarceration of 15 years where a defendant
is convicted of violating 18 U.S.C. § 922(g) and has three
previous convictions for violent felonies or serious drug
offenses. In Almendarez-Torres v. United States, 523 U.S. 224,
243, 118 S. Ct. 1219, 1231 (1998), the Supreme Court held that
prior convictions that increase the statutory maximum sentence
for a particular violation are not elements of an offense, and
therefore a district court may determine if there had been such
convictions when sentencing a defendant on a new conviction
by using a preponderance-of-the-evidence standard. Later, in
Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000),
the Supreme Court held that, “[o]ther than the fact of a prior
conviction, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to
a jury, and proved beyond a reasonable doubt.” Id. at 490, 120
S.Ct. at 2362-63. The Court in Alleyne extended the Apprendi
rule to proof of facts that increase a mandatory minimum
sentence, requiring such facts to be submitted to a jury and
proven beyond a reasonable doubt; however, the Court did not
extend the rule to proof of prior convictions, specifically
articulating that the issue was not before the Court. Alleyne,
133 S. Ct. at 2160 n.1. We since have recognized that Alleyne
did “nothing to restrict the established exception under
Almendarez-Torres that allows judges to consider prior
convictions” for purposes of enhanced penalties. United States
v. Blair, 734 F.3d 218, 227-28 (3d Cir. 2013). Ultimately,
Alleyne’s rule does not apply here to the recidivist enhancement
of Section 924(e). Accordingly, we reject Burnett’s argument to
the contrary.

                              22
              F. Burnett’s Within-Guideline Sentence Does
                 Not Violate the Eighth Amendment.

       Finally, Burnett argues that his within-guideline-range
sentence of 288 months imprisonment amounts to cruel and
unusual punishment in violation of the Eighth Amendment.
Because he did not make his Eighth Amendment challenge in
the District Court, we review the argument on a plain error
basis. Miknevich, 638 F.3d at 185. We determine that Burnett’s
sentence is proportional to his crimes of conviction and does not
constitute cruel and unusual punishment.

        The Supreme Court has explained that the “Eighth
Amendment, which forbids cruel and unusual punishments,
contains a narrow proportionality principle that applies to non-
capital sentences.” Ewing v. California, 538 U.S. 11, 20, 123
S. Ct. 1179, 1185 (2003) (citations omitted). A court must
consider three proportionality factors when evaluating Eighth
Amendment challenges: (1) the gravity of the offense and the
harshness of the penalty; (2) the sentences imposed on other
criminals in the same jurisdiction; and (3) the sentences imposed
for commission of the same crime in other jurisdictions. Solem
v. Helm, 463 U.S. 277, 290-92, 103 S. Ct. 3001, 3010 (1983). In
conducting this analysis, a court grants substantial deference to
legislative decisions regarding punishments for crimes. United
States v. Rosenberg, 806 F.2d 1169, 1175 (3d Cir. 1986);
Miknevich, 638 F.3d at 186 (“Generally, a sentence within the
limits imposed by statute is neither excessive nor cruel and
unusual under the Eighth Amendment . . . because we accord
substantial deference to Congress, as it possesses broad

                               23
authority to determine the types and limits of punishments for
crimes.”).

        The first factor acts as a gateway prong to the
proportionality inquiry. The Eighth Amendment, after all, only
forbids sentences that are “grossly disproportionate” for a
conviction for the crime involved. If the defendant fails to
demonstrate a gross imbalance between the crime and the
sentence, a court’s analysis of an Eighth Amendment challenge
is at an end. Successful proportionality challenges in non-
capital cases are “exceedingly rare.” Ewing, 538 U.S. at 21, 123
S.Ct. at 1185 (quoting Rummel v. Estelle, 445 U.S. 263, 272,
100 S. Ct. 1133, 1138 (1980)).

       Here, the record evidences that there is proportionality
between Burnett’s crime and sentence. During the robbery,
Burnett terrorized two victims with a gun, forced them to the
floor, and bound them with plastic ties. When one of the
victims tried to escape, Burnett clubbed him, causing head
wounds that required seven surgical staples to close. Burnett
threatened the victim with future violence, taking one of the
victim’s driver’s license from his wallet and warning the victim
that he knew where he lived. The other victim begged Burnett
not to kill her. As the District Court noted, both victims were
subjected to “sustained terror,” and feared they would not
survive the robbery. App. 820.

      As the District Court also noted, Burnett’s conduct was
not personally aberrant behavior. Burnett has additional
convictions for a robbery, one in which he wielded an icepick,

                              24
another performed at gunpoint. He was convicted for an assault
during which he shot his victim in the knee. Burnett is a
recidivist. Our analysis of the PSR reveals that when Burnett
committed his crimes in this case, he was under the supervision
of both the Pennsylvania Parole Board and the Philadelphia
Court of Common Pleas in two different cases, and had been out
of prison only for 31 days when he committed this offense.
When the police caught him for the Poland Jewelers robbery, he
threatened them with a box cutter, triggering an altercation that
resulted in him being shot in the chest. Thus, we determine that
the sentence the District Court imposed of 24 years was both
reasonable and appropriate.4


4
 Notably, Burnett makes no effort to demonstrate that his
sentence is “grossly disproportionate” to his crime, but argues
only that this sentence is cruel and unusual, as applied to him,
claiming that at his age it is effectively a “life sentence.”
Appellant’s br. 12-13. Lengthy sentences up to and including
life in prison have been upheld when proportionate to the crime.
 See Rummel, 445 U.S. at 284-85, 100 S.Ct. at 1135 (rejecting
an Eighth Amendment challenge to a mandatory life sentence
imposed under a state recidivist statute where the triggering
crime was the defendant’s conviction of obtaining $120 by false
pretenses, while the earlier predicate crimes were an $80
fraudulent use of a credit card, and the passing of a $28 forged
check); see also United States v. Walker, 473 F.3d 71, 83 (3d
Cir. 2007) (rejecting an Eighth Amendment challenge to a 55-
year mandatory consecutive sentence imposed under Section
924(c) because the “harshness” of the sentence, balanced against

                               25
        Burnett faced an aggregate mandatory minimum prison
term of at least 22 years, an effective guideline range of up to
319 months, and a statutory maximum sentence of life in prison.
 Though the District Court exceeded the mandatory minimum
term, it sentenced Burnett within the guideline range that applies
to like offenders, well below the statutory maximum penalty.
The fact that the sentence fell within the advisory guideline
range is in and of itself strongly suggestive of proportionality.
See, e.g., United States v. Abdulmutallab, 739 F.3d 891, 907
(6th Cir. 2014) (an Eighth Amendment challenge must fail if a
defendant receives a sentence within the guideline range when
the guideline range contemplates the gravity of the offense);
United States v. Cardenas-Alvarez, 987 F.2d 1129, 1134 (5th
Cir. 1993) (finding that the Guidelines are a “convincing
objective indicator of proportionality”).

       Burnett’s 288-month sentence is measured and
appropriate under the circumstances, and certainly was not
grossly disproportionate to the crime. Burnett has failed to
demonstrate that his sentence violated the Eighth Amendment,
and has failed to demonstrate plain error, or any error at all, in
this regard. We will affirm the District Court’s judgment of
conviction and sentence.

                    VI.     CONCLUSION

       We will affirm the judgment of conviction and sentence


the gravity of the offenses, did not violate the proportionality
principles of the Eighth Amendment).

                               26
entered in the District Court of February 4, 2014.




                              27